Citation Nr: 1451904	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, claimed as kidney stones.

2.  Whether the Veteran's daughter may be recognized as a 'helpless child' on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve from December 1967 to December 1973, with active duty for training from December 1967 to June 1968; in the Army National Guard from December 1973 to December 1977; and in the United States Army Reserve, with active duty from March 2 to June 9, 1987 and from January 1 to May 28, 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and September 2008 rating decisions of the VA Regional Office (RO) in Oakland, California, that denied recognition of the Veteran's daughter as a dependent child on the basis of permanent incapacity for self-support; and service connection for kidney stones, respectively.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a kidney disorder, including kidney stones, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's daughter, N.Z., was born in March 1971 and turned 18 years of age in March 1989. 

2.  The Veteran's daughter was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's daughter, N.Z., prior to attaining the age of 18 have been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a Veteran's adult son or daughter may be recognized as a "child" of a veteran on the basis of permanent incapacity for self-support at the date of attaining the age of 18 years.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii). 

The phrase "permanent incapacity for self-support" contemplates that the individual has a totally incapacitating disability that causes a permanent inability to support himself through his own efforts by reason of a physical or mental defect.  The focus is solely on the individual's condition at the time of her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993). 

Where the extent and nature of the disability raises some doubt as to whether it would render the average person incapable of self- support, and employment is not a normal situation considering the circumstances of the individual's life, it should be considered whether the individual's daily activities in the home and community are equivalent to the activities of employment of any nature within the physical or mental capability of the individual that would provide sufficient income for reasonable support.  38 C.F.R. § 3.356(b)(3).

If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there has been improvement sufficient to render the claimant capable of self-support.  See Dobson v. Brown, supra.  If the claimant is shown to be capable of self-support at 18, VA is required to proceed no further.  Id.   

Analysis

There is no question that the Veteran's daughter, N.Z., is now incapable of self-support.  The issue is whether she was permanently incapable of self-support at age 18, specifically as of her birthday in March 1989.  The evidence as to this matter is in equipoise. 

The evidence shows that, at the age of 8, N.Z. was determined to have such serious incapacity that the SSA found her to be totally disabled in January 1980.  See Brown v. Brown, 4 Vet. App. 307 (1993) (where another body has determined that a claimant is unemployable, that determination must be fully addressed, without resort to speculation on employability, or the claim must be allowed or further development completed).  Here, the Veteran's daughter was found totally disabled by the SSA due to disability effective from January 1980, at age 8. 

The evidence further shows that, prior to age 18, N.Z. was determined to have serious learning disabilities, namely mild or moderate retardation and schizophrenia; and, as a result, she was placed in special needs or special education classrooms as a child and adolescent.

Prior to reaching the age of 18, N.Z. required assistance to function independently and demonstrated such incapacity that, in 1989, at age 18, the Veteran and his ex-wife were appointed her co-conservators.

There is, however, no opinion that N.Z. would have been capable of self-support prior to reaching the age of 18.  Her limited accomplishments, such as being able to answer simple questions, were apparently achieved only with intensive adult support, and two court-appointed investigators have essentially concluded that she would not have been able to progress without such intense involvement.  The need for such intense help suggests that N.Z. would not have been able to support herself. 

Her learning disabilities appear to have been lifelong and, hence, permanent. Resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's daughter, N.Z., was permanently incapable of self-support prior to reaching the age of 18.  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to recognition of N.Z., as a helpless child of the Veteran for purposes of receiving VA benefits is granted. 


REMAND

The Veteran testified that he was treated for kidney stones in June 1986 while on active duty.  A record of his retirement points from 1967 to 1993 is in the claims file.  His periods of active duty for training and inactive duty training have not been verified.

Notably, in an April 2012 response to the RO's request for the Veteran's active duty dates in 1977, the National Personnel Records Center (NPRC) advised that United States Army Reserve Service records "may be obtained from Code 11."  There is no indication that a request was made to "Code 11."

Given the response from the NPRC, and that the request for information was not directed to the right department, the Board cannot be certain that the Veteran's service records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3) (2014); 38 C.F.R. § 3.159(c)(2) (2014). 

Further, the Veteran testified that since 1986, he had continuously suffered from flare-ups of kidney stones that clinicians diagnosed as an infection.  Id.  at 5.  

Service treatment records, dated from May to July 1986, from Castle Air Force Base, show that, in May 1986, the Veteran was initially believed to have had kidney stones.  A June 7 1986 radiology report includes a hand written note of a moderate kidney stone seen on the left.  Findings of an intravenous pyelogram (IVP) performed on June 17, 1986 include a calcific density in the pelvis compatible with phlebolith.  

VA medical records, dated from October 1996 July 2009 and from December 2010 to April 2013, are in the claims file.  They describe the Veteran's repeated complaints of kidney stones with negative test results, no hydronephrosis, and varied reports of nephrolithiasis.  A January 5, 2005 VA urology note shows that the Veteran was seen for follow up of tiny renal calculi.  April 24 and October 25, 2012 urology outpatient notes describe treatment for hematuria.

In a September 2009 written statement, the Veteran asserted that the photocopies of his service treatment records (that he submitted) were incomplete.  He noted that he was seen at Castle Air Force Base from May to July 1986, and at Presidio San Francisco (Army) Letterman Hospital, and then treated by VA since that time.  Because records of such treatment could be relevant to his claim, VA has a duty to seek them.

In light of the Veteran's lay statements attesting to having kidney stones during service, and the varied urologic diagnoses since 1986, he should be afforded a VA examination to assess the nature and etiology of any urologic disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Recent VA medical records regarding the Veteran's treatment, dated since April 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records for his active and inactive duty from December 1973 to December 1988, including his treatment at Presidio San Francisco Army Letterman Army Hospital, and any additional service treatment records from Castle Air Force Base, and records from 1988 to 1993. 

2.  Verify all specific periods of the Veteran's ACDUTRA and INACDUTRA (not retirement points). 

Efforts to obtain verification and service treatment records must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

3.  Obtain all records regarding the Veteran's treatment at the VA Medical Center in Fresno, prior to October 1996, from July 2009 to December 2010, and since April 2013.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4.  After completing the development requested above, schedule the Veteran for a VA examination to determine the etiology of any kidney disorder, including kidney stones, found to be present.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The physician-examiner is requested to review the Veteran's service and post service medical records and address the following:

a. Does the Veteran have kidney stones, residuals of kidney stones, or another kidney disorder?

b. If so, the examiner should opine as to whether any kidney disorder, including kidney stones, shown since the current claim was filed in 2008, at least as likely as not had its onset in service or is the result of a disease or injury in service.

c. The examiner should provide reasons for these opinions.

d. The examiner must account for the Veteran's report of symptoms beginning in approximately 1986.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


